Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The Information Disclosure Statement filed June 29, 2021 has been reviewed.  


Rejections Withdrawn   
Claim Rejections - 35 USC § 112
In light of the amendments to the claims the rejection of claims 1-8 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn.  


Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1-4 and 7-8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bui et al. US 2013/0236408 (9/12/2013) in view of Watanabe et al. US 2018/0280256 (3/31/2017) is withdrawn.    
  

Examiners Amendment
1.         An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
2.         Authorization for this Examiner's Amendment was given by P. Tyler Johnson on November 19, 2021. 

3.         The claims are amended as follows:

3. (Canceled).

8. (Currently Amended) The method of claim 1, wherein the film-forming agent is at least one selected from the group consisting of crosspolymer, and mixtures thereof.

9. (Canceled).

Reasons for Allowance
The prior art does not teach or suggest a method of manufacturing a cosmetic composition that comprises forming a powder continuous phase by mixing a powder and a film-forming agent and obtaining a cosmetic composition in which a surface of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-2, 4-5 and 7-8 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/SARAH  CHICKOS/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619